Citation Nr: 0110557	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-07 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel






INTRODUCTION

The veteran served on active duty from January 1940 to 
February 1946 and from November 1947 to May 1961.  He was a 
prisoner of war of the Japanese government from December 8, 
1941 to October 24, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran has the following service-connected 
disabilities: peripheral neuropathy of the left hand, 
evaluated as 20 percent disabling; peripheral neuropathy of 
the right hand, evaluated as 20 percent disabling; residuals 
of frostbite of the right hand, evaluated as 20 percent 
disabling; residuals of frostbite of the left hand, evaluated 
as 10 percent disabling; residuals of frostbite of the right 
foot, evaluated as 10 percent disabling; residuals of 
frostbite of the left foot, evaluated as 10 percent 
disabling; and, an appendectomy scar with a noncompensable 
evaluation.  His combined rating is 60 percent.  The 
compensable disabilities have a common etiology.

3.  The highest level of education attained by the veteran is 
four years of high school with additional professional 
training provided during his employment.  

4.  The veteran has post-service employment experience with 
one employer for the period from 1961 to 1982 that includes 
work as a processor of fresh vegetables, safety and training 
supervisor, and employment manager.  He was last employed as 
an equal employment opportunity coordinator and retired in 
1982 due to stress associated with the job.  

5.  The veteran has not sought employment since his voluntary 
retirement in 1982.

6.  The veteran's service-connected disabilities are not of 
such nature and severity as to prevent him from securing or 
following any substantially gainful occupation.


CONCLUSION OF LAW

The veteran is not unemployable solely as a result of 
service-connected disabilities.  38 U.S.C.A. §§ 1155 (West 
1991), (Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served an original period of active duty from 
January 1940 to February 1946.  The veteran was a prisoner of 
war (POW) of the Japanese Army for approximately 45 months 
from 1941 to 1945.  During that time he suffered extreme 
hardships and was exposed to cold weather conditions with 
little shelter or proper clothing.  A review of his service 
medical records (SMRs) after repatriation in September 1945 
shows surgery for an appendectomy that same month.  He made 
an uneventful recovery from that surgery.  A physical 
examination, dated in September 1945, reported that the only 
residual experienced by the veteran was occasional diarrhea.  
A Report of Medical Survey, dated in February 1946, stated 
that the veteran had no disease and was returned to full 
duty.  The veteran was discharged from service that same 
month.

The veteran served on active duty in the Marine Corps Reserve 
from November 1947 to May 1949 when he reenlisted for active 
duty.  The veteran's later service included combat action in 
Korea in 1950 to include additional exposure to cold weather.  
Various subsequent physical examinations, and treatment 
records, failed to disclose any type of problems associated 
with a cold exposure injury.  The veteran was retired for 
years of service in May 1961.  He was afforded two additional 
physical examinations, in 1966 and 1970, respectively.  There 
were no cold injury residuals noted on either examination.  
The veteran submitted a Report of Medical History in November 
1970.  He made no reference to any problems associated with 
his exposure to cold weather.

A review of the veteran's several DD 214's reflects that, for 
the most part, he served in an administrative capacity during 
service.  The last DD 214, dated in 1961, indicated his 
specialty as a personnel data analyst.  His highest level of 
education was listed as four years of high school.

The veteran submitted a claim for service connection for 
arthritis in May 1988.  At that time he requested that he be 
afforded a POW Protocol examination.  He maintained that he 
had chilblains in his hands and feet that he suffered during 
his time as POW.  He said that he noticed that his hands hurt 
when he would make a fist and he thought that he suffered 
from arthritis associated with the chilblains.

The veteran was afforded a VA POW Protocol examination in 
June 1988.  There were no specific findings relating to 
residuals of exposure to cold.  Physical examination reported 
no anatomical abnormalities and there was a full ability to 
make a fist bilaterally.  The veteran had a good dorsalis 
pulse bilaterally.  The diagnosis was history of chilblains, 
hands and feet.

The veteran also submitted a POW questionnaire in June 1988.  
He reported that he retired from his civilian employment at 
age 62.  He stated the reason for his retirement was because 
the problems of the job were getting to him.  The veteran did 
not relate that his retirement was in any way related to any 
physical condition.

The veteran submitted a claim for disability compensation 
relating to frostbite of the hands and feet in January 1999.  
He also submitted a claim for disability compensation for a 
number of other issues in December 1998.  The veteran 
submitted private treatment records from M. J. Falk, M. D., 
St. Mary's Hospital Medical Center, and the Westside Clinic 
in support of his claims.  The private records did not 
reflect any treatment associated with the veteran's then 
alleged frostbite residuals.

In February 1999 the veteran submitted a detailed summary of 
his different physical complaints.  He also listed highlights 
of his medical treatment for the years from 1968 to 1998.  
However, there was no indication of any specific problems 
associated with cold exposure or treatment of such a 
condition noted.  The veteran also submitted additional 
private treatment records from Hickory Grove Sanitorium.  
However, they related to treatment for tuberculosis in the 
1960's and 1970's.

The veteran was afforded a VA examination in March 1999 to 
assess his claim for frostbite.  The examiner reported that 
the skin of the hands was pink without swelling.  The hands 
were warm throughout to the fingertips without atrophy.  The 
skin of the palms and fingertips was very dry with cracks but 
there was no denuded area.  There was no evidence of 
ulceration or fungal growth or other infection.  There was a 
little hair growth.  No scars were evident and the 
fingernails were reported as normal.  The only neurological 
finding was of a mild degree of hyperesthesia to pin prick 
stimulation along both palms and fingers and fingertips, 
which was the area of dry skin.  Touch sensation, vibratory 
sensation and discrimination was all described as normal for 
both hands.  Tinel's sign was negative.  Phalen's sign and 
Spurling test were negative.  There were normal reflexes in 
the upper extremities with normal motor function and no 
atrophy.  The strength was described as excellent at 5/5 on 
both hands.

The examiner also noted that there was no effusion, 
subjective pain, objective tenderness swelling or any pain on 
motion of the hands.  The hands had a full range of motion 
with normal function.  There was no evidence of loss of any 
digits or loss of any parts.  The vascular examination was 
reported as perfectly normal with good radial pulses and 
peripheral tissue perfusion.  There was no evidence of 
Raynaud's phenomenon or vascular insufficiency.

In regard to the feet, the examiner stated that the skin was 
white without swelling.  The toes and forefoot were cool but 
not cold.  There was no evidence of atrophy, dry skin, or 
sweats.  The skin was normal in texture without ulceration or 
fungal infection.  There was little hair growth.  There were 
no scars.  All of the nails were described as normal.  The 
neurological examination was reported as normal in terms of 
sensation, motor function and reflexes.  Tandem walking was 
excellent.  There was a normal orthopedic examination of the 
feet without pain, tenderness, swelling, or deformity.  The 
feet had a full range of motion with a normal gait.  There 
was no evidence of loss of any toes or parts.  Vascular 
examination was also reported as normal with adequate pulses.  
There was no ischemic change or Raynaud's phenomenon.

The diagnoses were: residual of frostbite of the hands with 
xerosis and very minimum peripheral neuropathy involved, only 
sensation; residual of frostbite of the feet with cold 
intolerance and cool toes; degenerative joint disease (DJD) 
of both hands, acquired in recent years, mild and unrelated 
to frostbite; and, incidentally bilateral heal spurs and 
minor degenerative change of right little toe clinically 
asymptomatic and not related to the DJD.

In April 1999, the RO granted service connection for 
peripheral neuropathy of the left and right hands with a 20 
percent rating assigned for each disability.  The RO also 
granted service connection for residuals of frostbite of each 
hand and each foot.  The veteran was assigned a 20 percent 
rating for the right hand and a 10 percent rating for the 
left hand, right foot and left foot, respectively.  He had 
previously been service connected for his appendectomy scar 
and assigned a noncompensable rating.  The total combined 
service-connected disability rating was 60 percent.

The Board notes that VA outpatient treatment records for the 
period from January 1995 to February 1999 were considered by 
the RO in its rating decision.

The veteran submitted his current claim for a total 
disability evaluation based on individual unemployability 
(TDIU) in May 1999.  He indicated that he became too disabled 
to work in May 1982 and that he was last employed as an equal 
employment opportunity coordinator.  He listed his highest 
education level as four years of high school but also listed 
a number of professional training courses completed between 
1961 and 1980.

The RO contacted the veteran in June 1999 and requested that 
he provide copies of recent treatment records (within the 
past 24 months).  The veteran was also advised that his 
employer had been contacted for information regarding his 
past employment.  The veteran was further advised that, if he 
had had to use sick leave or leave without pay during his 
employment because of his service-connected disabilities, he 
should provide copies of the pertinent records.  The letter 
also informed the veteran that identified treatment records 
would be obtained by the RO and that he should provide 
further information if he received additional treatment for 
his service-connected disabilities.

Associated with the claims file is a June 1999 response from 
the Social Security Administration (SSA) that indicated the 
veteran was in receipt of retirement, as opposed to 
disability, benefits.

Also associated with the claims file are additional VA 
outpatient treatment records for the period from February to 
March 1999.  However, the records do not reflect any 
treatment provided for cold-related injuries or disabilities.

The veteran submitted a statement in August 1999 and 
requested that his service-connected residuals of frostbite 
be examined during the winter months so that he could 
demonstrate the effect of cold weather on his hands and feet.  
He also provided a statement that addressed why he retired 
from his employment in 1982.  In that statement, the veteran 
detailed, inter alia, how he used to conduct monthly safety 
inspections in the canning plant, warehouse, cold storage 
freezing rooms and cold storage holding rooms.  He said that 
the cold would bother his fingers, hands and feet.  He then 
took a job as an equal employment opportunity coordinator 
that was 40 hours per week.  However, he found that this job 
was too stressful over time and he asked to retire early when 
he became 62.  The veteran did not say that he retired 
because of any service-connected disability.

The veteran was afforded a VA examination in February 2000 in 
keeping with his request to evaluate his service-connected 
disabilities during the winter months.  The veteran said 
that, since his previous VA examination, he experienced 
persistent tingling sensation on the fingers of both hands 
year round, but worse in the winter.  He said he experienced 
the symptoms three to four times a week in the hands and 
about one time a week in his feet.  He denied any chronic 
pain but said that the tips of his fingers would hurt 
especially when the dry skin would open up.  He did not use 
any medication to treat his symptoms.  Physical examination 
reported that the skin on the hands and feet was pink.  There 
was normal warmth of both hands and feet.  There was no 
atrophy of any muscles in the hands or feet.  Skin of the 
palms and fingertips was dry, with cracks, but there was no 
active ulceration or bleeding noted.  There was no evidence 
of any fungal infection in the hands bilaterally.  The nails 
were reported to be within normal limits on the hands and 
feet.  There was normal sensation to pinprick and soft touch 
in both palms, fingers, and fingertips, although the finding 
was not perfectly consistent and decreased sensation was 
noted to pinprick at times in those areas.  Tinel's and 
Phalen's signs were negative bilaterally.  Muscle strength 
was 5/5 and handgrip was 5/5 bilaterally with no evidence of 
any focal muscle weakness noted.  No Heberden's nodes were 
noted in the hands.  The skin of the feet was reported as 
pink without any pedal swelling.  There was a well-healed 
scar on the right little toe.  There was no evidence of 
atrophy, dry skin or extra sweat noted.  The skin had a 
normal texture, with no ulceration or fungal infection.  
Sensation was intact to soft touch and pinprick.  Strength 
was within normal limits and there were symmetrical reflexes.  

There was no tenderness throughout the examination of the 
hands and feet except in the small cuts.  There was a full 
range of motion at the wrist, hand, ankle and feet 
bilaterally with no restriction of motion.  There was a 
normal gait.  Bilateral vascular examination revealed strong 
pulses in the hands and feet.  There was no evidence of any 
ischemic changes or Raynaud's phenomenon.  The diagnoses were 
residuals of frostbite of the hands, with xerosis and mild 
sensory peripheral neuropathy bilaterally, and residuals of 
frostbite of the feet with cold intolerance.

The veteran submitted his substantive appeal in March 2000.  
The veteran commented that when he retired from work he did 
not mention any reason for retiring other than "to retire 
early."  He said he should have told his employer that he 
was leaving due to the stress he experienced from his job.  

In a rating decision dated in April 2000, the RO maintained 
the veteran's service-connected disability ratings at the 
same level as before.  

The veteran never expressed disagreement with the rating 
actions regarding his frostbite related disabilities.  

II.  Analysis

At the outset, the Board notes that the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance Act of 2000 (VCAA) (to be codified at 
Chapter 51 of United States Code), Public Law 106-475.  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also passed into law the VA's duty 
to assist claimants in the development of their claims.  The 
provisions of the VCAA are applicable to this case.  The VCAA 
will be discussed in further detail later in this decision.

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2000).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2000).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of use of work-related functions 
due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2000) (stating that age may not be a factor in evaluating 
service- connected disability or unemployability); Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the RO has determined that the veteran's 
compensable disabilities have a common etiology as residuals 
of frostbite.  Therefore, the veteran meets the percentage 
criteria for an award of TDIU by having a "single" 
disability rated as 60 percent disabling.  38 C.F.R. § 
4.16(a).  The remaining question, then, is whether the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.

The veteran completed four years of high school.  He worked 
in the administrative field during his service career, with 
his last DD 214 reflecting a specialty of personnel data 
analyst.  He worked with the same employer from 1961 until 
his retirement in 1982.  He held a number of different 
positions over the years but worked his last two years as an 
equal employment opportunity coordinator.  While the 
veteran's representative has argued that the appellant left 
his work because of his service-connected disabilities, the 
appellant has stated, on several occasions, that he retired 
early due to stress on the job.  He is in receipt of SSA 
retirement benefits.

The Board does not find that his service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  The evidence clearly shows 
that the veteran voluntarily retired from his second 20-year 
career in 1982 because of stress on the job.  At the time, he 
was only service-connected for his appendectomy scar.  He 
submitted statements that said exposure to cold, at times, 
during his years of employment, caused him some discomfort.  
However, there is no objective evidence of record to show 
that the veteran's residuals of frostbite, to include his 
peripheral neuropathy, caused him to miss work, or even 
change positions within his company.  Moreover, there is no 
medical opinion of record stating that the veteran is 
unemployable due to his service-connected disabilities.  
There is no indication that the veteran has attempted to find 
work and has been unable to be hired or to perform at any 
employment since his retirement in 1982. 

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA, 
§ 4, (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. § 3.102  (2000).

In regard to the VCAA, the Board notes that Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1999), requires 
consideration of whether a previous version, or the change in 
law, is more favorable to the veteran.  The VCAA eliminates 
the requirement to submit a well-grounded claim, and 
represents a codification of the duty to assist and provide 
notification to a claimant that is more favorable to the 
veteran.

Prior to the passage of the VCAA, TDIU claims were generally 
considered to be well grounded and VA had a duty to assist in 
the development of such claims.  In this case, the RO 
assisted the veteran by obtaining and/or considering all 
medical and other types of evidence identified by the 
appellant in support of his claim.  In addition, the veteran 
was provided two medical examinations to specifically 
evaluate his service-connected disabilities, to include one 
examination during the winter of 2000 to assess his 
disabilities during a cold period.  The veteran has not 
alleged that there are any outstanding treatment records that 
could be obtained to support his claim.  Moreover, he has 
been informed of the criteria necessary to establish his 
claim for TDIU and that he should either obtain the necessary 
evidence or inform the RO where such evidence could be 
obtained.  The Board finds that there is no further duty to 
assist the veteran in that there is no new evidence to pursue 
and the appellant has been provided with current VA 
examinations to evaluate his service-connected disabilities.  
VCAA, § 3(a), (to be codified at 38 U.S.C. § 5103A).

In regard to notification, the veteran was informed of the 
elements necessary to establish entitlement to TDIU.  The 
September 1999 rating decision, January 2000 statement of the 
case, and the May 2000 supplemental statement of the case all 
either provided a discussion of the pertinent laws and 
regulations or informed the veteran of why the evidence did 
not satisfy the necessary criteria to establish entitlement 
to TDIU.

Upon review of the claims file, the Board is satisfied that 
the veteran was provided full assistance in the development 
of his claim and notice of VA actions as contemplated under 
the VCAA.  Accordingly, there is no basis to remand the case 
to the RO.  The Board has also considered possible prejudice 
to the veteran under Bernard v. Brown, 4 Vet. App. 384, 394 
(1993), by the Board's review under the VCAA in the first 
instance.  The Board finds that there is no prejudice to the 
veteran by the Board's actions.  As noted before, the RO 
provided the veteran with essentially the development 
required by the VCAA.  The veteran has not alleged that there 
is any outstanding evidence that would demonstrate that he 
satisfies the criteria for entitlement to TDIU at this time.

As a final note, the Board notes that the veteran's 
representative cited to an obscure case in the Informal 
Hearing Presentation submitted on behalf of the appellant in 
January 2001.  Specifically, the representative cited to 
Bartee v. United States, 60 F. 2d. 247, 250 (6th Cir. 1932).  
The issue of "total disability" in that case is unrelated 
to the current scheme of benefits provided to veterans.  
Further, the decision cited pertains to a specific set of 
regulations as applied to a specific insurance program (War 
Risk Insurance Act of 1917) that is entirely unrelated to 
current veterans benefits.  Finally, decisions from the Sixth 
Circuit are not binding on the Board unless they have been 
adopted by the United States Court of Appeals for the Federal 
Circuit.  The Board further notes that this decision has not 
been adopted by the Federal Circuit and does not constitute 
binding precedent and is no more than persuasive authority at 
best.  In summary, the law and facts of that case do not 
affect the outcome of the current appeal.  


ORDER

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

